UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended September 30, 2008 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to 000-49764 (Commission File No.) SINOFRESH HEALTHCARE, INC. (Exact name of registrant as specified in its charter) Florida 65 – 1082270 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 787 Commerce Drive Venice, Florida 34292 34292 (Address of principal executive offices) (Zip Code.) (941) 488-6464 (Issuer's telephone number, including area code) Indicate by mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 14, 2008 there were 28,871,110shares of the Company’s common stock outstanding. -1- Table of Contents SINOFRESH HEALTHCARE, INC. Index Page Part I. Financial Information Item 1.Financial Statements Condensed Balance Sheet as of September 30, 2008 (unaudited) and December 31,2007 3 Condensed Statements of Operations for the three and nine months ended September 30, 2008 and 2007 4 Condensed Statements of Cash Flows for the nine months ended September 30, 2008 and 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T. Controls and Procedures 12 Part II. Other Information 14 Item 1.Legal Proceedings 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults on Senior Securities 14 Item 6a. Exhibits 14 Signatures 15 Certifications -2- PART I - FINANCIAL INFORMATION Comment to financial statements. The Company has not obtained a review of the interim financial statements by an independent accountant using professional review standards and procedures, although such a review is required by the Securities Exchange Commission. The Company will amend its filing upon the completion of the review by the independent accountant, which review is pending. Item 1. Financial Statement SINOFRESH HEALTHCARE, INC. CONDENSED BALANCE SHEETS September 30, 2008 (unaudited) December 31, 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 427 $ 919 Accounts receivable, net of allowances of $7,426 and $7,426 12,097 12,796 Inventory, net 13,549 7,656 Other current assets 93,168 99,933 TOTAL CURRENT ASSETS 119,241 121,304 FURNITURE AND EQUIPMENT, NET - 17,109 PATENTS, NET 1,653,862 1,826,939 OTHER ASSETS 4,500 4,500 TOTAL ASSETS $ 1,777,603 $ 1,969,852 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Current portion of capital leases $ - $ 14,260 Short-term note payable and advances 125,000 125,000 Convertible debentures, net of unamortized debt discounts 705,000 705,000 Accounts payable (including amounts due to related parties of $79,383 and $127,213) 1,638,438 1,609,365 Accrued expenses (including amounts due to related parties of $92,146 and $92,146) 1,257,132 1,096,845 Deposit on sale of licensing and distribution rights 892,468 661,240 TOTAL CURRENT LIABILITIES 4,618,038 4,211,710 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ EQUITY: Common stock, no par value; 500,000,000 shares authorized; 26,616,110 and 24,916,110 shares issued and outstanding. 7,541,802 7,028,774 Common stock issuable: 5,297,393 and 4,239,570 shares 804,782 800,254 Preferred stock, no par value; $2 liquidation value per share 200,000,000 shares authorized: Series A convertible preferred stock, voting; 858,170 shares authorized, 769,377 and 769,377 shares issued and outstanding 1,538,753 1,538,753 Series B convertible preferred stock, voting; 1,500,000 and 1,500,000 shares authorized issued and outstanding 3,000,000 3,000,000 Series C convertible preferred stock, voting; 1,250,000 shares authorized; 755,500 and 793,000 share issued and outstanding 1,355,995 1,423,301 Accumulated deficit (17,055,679 ) (16,017,876 ) Deferred stock-based compensation (26,088 ) (15,064 ) TOTAL STOCKHOLDERS’ DEFICIT (2,840,435 ) (2,241,858 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,777,603 $ 1,969,852 See notes to condensed financial statements. -3- SINOFRESH HEALTHCARE, INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three months ended September 30, Nine months ended September 30, 2008 2007 2008 2007 REVENUE, net $ 37,974 $ 40,280 $ 138,419 $ 344,696 COST OF REVENUE 8,265 16,924 30,973 121,268 GROSS PROFIT 29,709 23,356 107,446 223,428 OPERATING EXPENSES Salaries and other compensation expense 59,157 119,918 376,836 459,903 Professional fees 97,002 48,915 337,453 317,487 Other general and administrative expenses 39,986 76,969 89,730 250,451 Research and development expenses 10,851 - 45,001 - Depreciation and amortization 62,884 65,450 190,186 196,350 TOTAL OPERATING EXPENSES 269,880 311,252 1,039,206 1,224,191 LOSS FROM OPERATIONS (240,171 ) (287,896 ) (931,760 ) (1,000,763 ) OTHER INCOME (EXPENSE): Interest, net (35,169 ) (94,322 ) (109,724 ) (261,073 ) Other income 1,103 571 3,681 50,583 TOTAL OTHER INCOME (EXPENSE), NET (34,066 ) (93,751 ) (106,043 ) (210,490 ) LOSS BEFORE INCOME TAXES (274,237 ) (381,647 ) (1,037,803 ) (1,211,253 ) PROVISION FOR INCOME TAXES - NET LOSS $ (274,237 ) $ (381,647 ) $ (1,037,803 ) $ (1,211,253 ) NET LOSS PER COMMON SHARE -basic and diluted $ (0.01 ) $ (0.02 ) $ (0.04 ) $ (0.07 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING -basic and diluted 26,116,110 19,580,696 25,610,292 17,850,617 See notes to condensed financial statements. -4- SINOFRESH HEALTHCARE, INC. CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, 2008 Nine Months EndedSeptember 30, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (1,037,803 ) $ (1,211,253 ) Adjustments to reconcile net loss to net cash used in operations: Stock based compensation expense 176,891 87,536 Amortization and depreciation 190,186 196,350 Stock issued as payment for services 64,000 - Stock issued as payment of interest 18,000 - Warrants issued as discount on advances - 8,147 Stock issued as settlement cost - 3,900 Changes in assets and liabilities: Accounts receivable 699 153,121 Inventory (5,893 ) 17,379 Other current assets 6,765 (12,907 ) Accounts payable 29,073 151,023 Accrued expenses 160,288 254,316 Deposit on sale of licensing rights - - NET CASH USED IN OPERATING ACTIVITIES (397,796 ) (352,388 ) INVESTING ACTIVITIES: Acquisition of SinoFresh Laboratories, Inc., net of cash - - Payments for furniture and equipment - - NET CASH USED IN INVESTING ACTIVITIES - - FINANCING ACTIVITIES: Proceeds from common stock issuable 411,564 150,000 Proceeds from short-term notes payable - 220,000 Payments on long-term debt and capital leases (14,260 ) (17,594 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 397,304 352,406 NET INCREASE (DECREASE) IN CASH (492 ) 18 CASH AND CASH EQUIVALENTS - beginning of period 919 887 CASH AND CASH EQUIVALENTS - end of period $ 427 $ 905 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for interest $ - $ 19,821 NON-CASH ACTIVITY: Reduction of accounts payable and accrued expenses through the issuance of common stock $ 82,000 $ 670,847 Deposit on sale of licensing and distribution rights through the issuance of common stock $ 231,228 $ 1,229,997 Conversion of debentures into common stock $ - $ 890,000 See notes to condensed consolidated financial statements. -5- SinoFresh HealthCare, Inc. Notes to Unaudited Condensed Financial Statements September 30, 2008 Note 1. Basis of Presentation The accompanying unaudited financial statements of SinoFresh HealthCare, Inc. (the “Company") have been prepared in accordance with accounting principles generally accepted in the United States and the rules and regulations of the United States Securities and Exchange Commission for interim financial information.
